     Case 2:20-cv-02470-JCZ-KWR Document 18 Filed 10/30/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA


 GARLAND E. WILLIAMS                                              CIVIL ACTION

  VERSUS                                                          NO: 20-2470

 UNITED STATES OF AMERICA, ET                                     SECTION: “A” (1)
 AL.


 GARLAND E. WILLIAMS                                              CIVIL ACTION

  VERSUS
                                                                  NO: 20-2471

 UNITED STATES OF AMERICA, ET                                     SECTION: “A” (1)
 AL.

                                        ORDER

       The captioned complaints are yet another attempt by Garland E. Williams

to pursue the United States of America, Judge Ivan Lemelle, former Clerk of

Court William Blevins, Judge Greg Guidry, and Ms. Debra Pongracz (Judge

Guidry’s case manager) for his lack of satisfaction with the outcomes in prior

lawsuits in this district. Williams has now joined Judge Martin Feldman and

Magistrate Judge Michael North as defendants for the same reason. These two

defendants are absolutely immune for all acts taken in their judicial capacity. The

subject complaints sub judice are legally frivolous for the reasons that this Court

provided when dismissing related civil actions 19-11427, 20-171, 20-337, 20-

1685, and 20-1820.

       Williams was granted leave to proceed as a pauper in the captioned

actions pursuant to 28 U.S.C. § 1915(a). 28 U.S.C. § 1915(e)(2)(B) provides for


                                            1
     Case 2:20-cv-02470-JCZ-KWR Document 18 Filed 10/30/20 Page 2 of 2




summary dismissal of a pauper complaint sua sponte should the Court determine

that the case is legally frivolous or fails to state a claim upon which relief may be

granted. Id. § 1915(e)(2)(B)(i), (ii).

       The captioned complaints are not only legally frivolous, devoid of

allegations to support claim for relief, and malicious, they constitute a gross

waste of judicial resources (not to mention the resources of the United States

Attorney’s Office which has been forced to repeatedly address Williams’

multitude of meritless cases against the United States) and an abuse of the

judicial system.

      Accordingly;

      IT IS ORDERED that the complaints in the captioned matters are DISMISSED

WITH PREJUDICE.

      October 30, 2020

                             ____________________________
                                   Judge Jay C. Zainey
                               Eastern District of Louisiana




                                             2
